DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejections
The rejection of claims 1-4, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Servo of record in the previous Office Action mailed on 6/22/2022 has been withdrawn due to the Applicant's amendment filed on 9/15/2022.
The rejection of claims 1-4, 6, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Potluri et al. of record in the previous Office Action mailed on 6/22/2022 has been withdrawn due to the Applicant's amendment filed on 9/15/2022.
The rejection of claim 5 as being unpatentable over Potluri et al. of record in the previous Office Action mailed on 6/22/2022 has been withdrawn due to the Applicant's amendment filed on 9/15/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (JP 11-117171A) [hereinafter Fujimoto].
Regarding claim 1, Fujimoto discloses a carrier material (Figs. 2-5) comprising at least a first thermoplastic fiber layer (first strip 9a) and a second thermoplastic fiber layer (second strip 9b), wherein the first thermoplastic fiber layer and the second thermoplastic fiber layer are nonwoven thermoplastic fiber layers (claim 1), wherein at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material is removed (cut) such that a density of a remaining part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer is maintained to provide a form-fit connection (Fig. 5; pages 12-14). 
Regarding claim 2, Fujimoto discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer at at least two boundaries of the carrier material is removed (Figs.4-5; pages 12-14). 
Regarding claim 3, Fujimoto discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer of opposing boundaries of the carrier material is removed (Figs. 4-5; pages 12-14). 
Regarding claim 4, Fujimoto discloses the thickness of a first part of a connecting area is 0% to 90% of the thickness of the remaining carrier material, where a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer is removed (Figs. 4-5; pages 12-14). 
Regarding claim 5, Fujimoto discloses the length of the first thermoplastic layer and the second thermoplastic layer differing of at least 0.5cm (page 16, Example 3).
Regarding claim 8, Fujimoto discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer comprising mono-component fibers (page 10, third paragraph).
Regarding claim 9, Fujimoto discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer being nonwoven layers of fibers (pages 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Van Der Zijpp (US 2016/0201258).
	Fujimoto fails to teach the carrier material including a scrim comprising warp threads and/or weft threads, wherein the warp and/or weft threads of the scrim comprise high modulus fibers having a tensile modulus of at least 5 GPa.
Van Der Zijpp (VDZ) discloses carrier materials suitable as a carrier for vinyl floor coverings [page 1, lines 6-7]. An object of the invention is to provide a carrier material
for vinyl floor covering comprising a nonwoven layer containing thermoplastic fibers,
which prevents, or at least reduces, the formation of surface defects in vinyl floor
coverings, which may include wrinkles or printing defects resulting from an uneven
surface [page 3, lines 7-10]. The presence of scrim in the carrier prevents, or at least
reduces, the formation of wrinkles [page 3, lines 13-14]. The scrim comprises warp threads and/or weft threads, wherein the warp and/or weft threads comprise high modulus fibers having a tensile modulus of at least 5 GPa (paragraph [0053]). The carrier comprises one or
more layers of nonwoven fibrous layers and/or scrim [page 4, lines 17-18]. In one
embodiment, the scrim is located in between (embedded) two nonwoven layers of fibers
[page 4, line 30 through page 5, line 2]. A general demand to carriers for (cushioned)
vinyl floor coverings is sufficient surface regularity, i.e. a sufficiently even thickness over the surface of the carrier, necessary to apply the impregnation layer regularly over the
full width of the carrier [page 4, lines 4-7].
 Fujimoto is analogous because it discloses fibrous mats with lap joints.
Van Der Zijpp is analogous because it discloses nonwoven carrier materials for
vinyl floor coverings.
 It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to form lap joints between Van Der Zijpp’s carriers
using Fujimoto’s method. One of ordinary skill in the art would have been motivated to
form such joints between the carriers because this would lead to a more uniform
thickness across the connected carriers. Van Der Zijpp discloses the desirability of
surface regularity (see above) and Fujimoto discloses methods of forming lap joints of
fibrous laminates having uniform thickness along its longitudinal direction. Examiner's
note: in this case, the first and second thermoplastic fiber layers correspond to Van Der Zijpp’s sandwiching nonwoven layers of adjacent carriers and Van Der Zijpp discloses that the nonwoven layer of fibers can be composed of thermoplastic fibers [page 7, lines 15-23].


      Response to Arguments
Applicant’s arguments filed 9/15/2022 with respect to claims 1-6, 8 and 9 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781